                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


SINGLETARY CONSTRUCTION, LLC,                  )
                                               )
        Plaintiff,                             )
                                               )              No. 3:17-cv-00374-JPM
v.                                             )
                                               )
REDA HOME BUILDERS, INC.; RICK                 )
REDA; and RAE GLEASON,                         )
                                               )
        Defendants.                            )


                                         JUDGMENT



JUDGMENT BY COURT. This action having come before the Court on the Parties’ Agreed
Order filed on September 29, 2020,

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that, in accordance with
the Parties’ Agreed Order, from the $330,000 in funds that Defendant Reda Home Builders,
Inc. (“Reda”) has deposited with this Court:

     1. $100,000 shall be paid to Plaintiff Singletary Construction, LLC (“Singletary”) for
        damages;
     2. $10,252.11 shall be paid to Singletary for costs;
     3. $219,747.89 shall be released to Reda.

IT IS FURTHER ORDERED that, in accordance with the Parties’ Agreed Order,

     1. Funds to Singletary shall be sent to the attention of its counsel, Stephen Zralek, Bone
        McAllester Norton PLLC, 511 Union Street, Suite 1600, Nashville, TN 37219.
     2. Funds to Reda shall be sent c/o Sheri Phillips, 105 South Third Street, Clarksville,
        Tennessee 37040.

IT IS FURTHER ORDERED that, in accordance with the Parties’ Agreed Order, each Party
shall be responsible for its own attorneys’ fees and expenses.

THE COURT RETAINS JURISDICTION to enforce the terms of the Parties’ Settlement
Agreement & Release. In accordance with the Parties’ Agreed Order, an expedited hearing on
any alleged violation of the Settlement Agreement or Permanent Injunction previously entered




     Case 3:17-cv-00374 Document 235 Filed 09/29/20 Page 1 of 2 PageID #: 3353
in this case shall be held, and any such violation will warrant injunctive relief without posting
of any bond.

IN ALL OTHER RESPECTS, the Parties having reached a full and final settlement, this
matter and any related appeals I hereby DISMISSED WITH PREJUDICE.

APPROVED:

 /s/ Jon P. McCalla
JON P. McCALLA
UNITED STATES DISTRICT COURT JUDGE

 September 29, 2020
Date




                                               2
  Case 3:17-cv-00374 Document 235 Filed 09/29/20 Page 2 of 2 PageID #: 3354
